[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
ACTION BY COURT
After review of the findings of fact and consideration of the objection to the fact-finder's report the court in accordance with P.B. 546J reserves judgment on the report and remands the case to the original fact-finder to find the following facts:
a. Whether the obligations to pay $5,400.00 (the set-off) was originally the obligation of Public Works Supply Co. or the obligation of Brophy Ahern Development Company.
b. If the fact-finder finds that the obligation was originally that of Brophy Ahern Development Company, did Public Works Supply Co. assume the obligation of Brophy Ahern Development Company for the purpose of inducing H.W. Sandora  Sons, Inc. to perform the work for which the $5,400.00 is owed.
c. If the fact-finder finds that Public Works Supply Co. did not induce Sandora  Son, Inc. to perform the work, did Brophy continue to be liable for payment of the $5,400.00 after Public Works assumed the debt.
Kevin E. Booth, Judge